Citation Nr: 1647389	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  95-24 468A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a low back strain with degenerative disc disease of the lumbar spine on or after May 5, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on or after May 5, 2011. 


REPRESENTATION

Veteran is represented by:  Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 1974 rating decision, service connection was granted for a low back strain (hereinafter referred to as the Veteran's low back disability), and a 10 percent disability rating was assigned.  In May 1994, the Veteran filed a claim of entitlement to a rating in excess of 10 percent for his low back disability and a claim for TDIU, which were denied in a September 1994 rating decision.  Thereafter, the Veteran perfected an appeal.  In a May 1997 rating decision, a 20 percent disability rating was granted, effective May 6, 1994, and in a November 2004 rating decision, a 40 percent disability rating was granted, effective August 4, 2004.

This matter was initially before the Board in December 2008, at which time it was remanded for further development.  

In March 2011, the Board remanded the Veteran's TDIU claim; denied a rating in excess of 20 percent for a low back disability from May 6, 1994 to August 3, 2004; denied a rating in excess of 40 percent from August 4, 2004 to December 19, 2004; granted a 60 percent rating beginning December 20, 2004; and granted a separate 10 percent rating for right lower extremity radiculopathy from September 23, 2002 to December 19, 2004.  Thereafter, the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In an August 2011 Joint Motion for Partial Remand (Joint Motion), the parties moved the Court to vacate the Board's March 2011 decision, except insofar as the decision was favorable to the Veteran.  In an August 2011 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  In February 2012, the Board remanded the claims for further development.  

In a March 2013 written statement, the Veteran withdrew the issues of entitlement to an increased rating for a low back disability prior to December 20, 2004; entitlement to an increased rating for right lower extremity radiculopathy from September 23, 2002 to December 19, 2004; and entitlement to an effective date prior to September 23, 2002, for the grant of a separate rating for right lower extremity radiculopathy.  

In September 2013, the Board denied a rating in excess of 60 percent for a low back disability from December 20, 2004 to May 4, 2011; denied TDIU prior to May 5, 2011; and remanded the issues of entitlement to a rating in excess of 60 percent for a low back disability on or after May 5, 2011, and entitlement to TDIU on or after May 5, 2011.  Thereafter, the Veteran appealed that decision to the Court.

In a July 2014 Joint Motion, the parties moved the Court to vacate the portion of the Board's March 2011 decision denying entitlement to TDIU prior to May 5, 2011.  In a July 2014 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  In a November 2015 decision, the Board granted TDIU from April 4, 2009 to May 4, 2011.  

Accordingly, the only issues remaining before the Board are the matters remanded in September 2013, and presently listed on the cover page.   

The Board notes that the Veteran's representative submitted a FOIA request in September 2016, along with a motion for extension of time.  The documents requested were provided in October 2016.  As for the requested extension, the Board is denying that motion in light of the favorable decision being made herein, so as to avoid further delay for the Veteran in receiving his increase in benefits.  
  

FINDINGS OF FACT

1.  From May 5, 2011, the Veteran's low back strain with degenerative disc disease of the lumbar spine has not been manifested by ankylosis of the entire spine.


2.  From May 5, 2011, the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  From May 5, 2011, the criteria for a rating in excess of 60 percent for a low back strain with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

2.  From May 5, 2011, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters dated September 2004 and May 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  

The Board notes that subsequent to the Veteran's most recent VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The VA examination reports of record do not include range of motion testing for pain on both active and passive motion or with weight-bearing and nonweight-bearing.  However, the Veteran is currently in receipt of the maximum rating available for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), which is greater than the maximum rating for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a.  

In order for a higher rating to be warranted, the evidence of record must demonstrate unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  The Rating Schedule defines unfavorable ankylosis as "a condition in which the entire cervical, the entire thoracolumbar, or entire spine is fixed in flexion or extension."  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  The medical evidence of record does not show any evidence of ankylosis, and the Veteran is not service connected  for his cervical spine, so a rating based on ankylosis of the entire spine cannot be assigned.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).  Accordingly, remanding for a new examination under Correia would serve no useful purpose.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating   for limitation of motion available under the diagnostic code at issue); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board also notes that actions requested in the prior remands have been undertaken with respect to the remaining issues on appeal.  The RO obtained the Veterans SSA records and updated VA treatment records, and the Veteran was provided VA examinations in May 2011, June 2012, and June 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Low Back Disability From May 5, 2011

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures     more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).



As of May 5, 2011, the Veteran's low back disability has been assigned a 60 percent rating pursuant to the criteria set forth in the IVDS Formula.  This is the maximum schedular rating available under the IVDS Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Alternatively, the Veteran's low back disability may be evaluated under the General Rating Formula.  The only higher schedular rating under the General Rating Formula is 100 percent, which is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Note (1) to the General Rating Formula  also provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

During a May 2011 VA examination, the Veteran reported progressively worsening back pain, which he treated with hydrocodone, a TENS unit, and a CAPSA patch.  He reported a fair response to treatment and noted drowsiness as a side effect of his pain medications.  The Veteran exhibited an antalgic gait and walked with a cane due to back pain.  Range of motion testing of the thoracolumbar spine revealed flexion to 60 degrees, extension to 10 degrees, left lateral flexion and rotation to   20 degrees, and right lateral flexion and rotation to 10 degrees.  The examiner observed objective evidence of pain with motion.  Imaging studies conducted in 2009 revealed lower lumbar spondylosis and disc protrusions at L3-4, L4-5, and  L5-S1.  With respect to occupational impairment, it was noted that the Veteran's back pain resulted in decreased mobility and prevented him from climbing stairs      or standing or walking for more than 15 to 20 minutes at a time.  The examiner indicated that the Veteran's back pain would mildly impair sedentary employment due to drowsiness caused by pain medication.  The Veteran reported that he was currently unemployed and stated that he stopped working as a car salesman about a year or two earlier due to a lack of work.  

During a June 2012 VA examination, the Veteran reported increasing low back pain and bilateral lumbar radiculopathy, which was greater on the right side, for which he was prescribed rest and pain medications, including hydrocodone.  It was also noted that the Veteran constantly wore a back brace and walked with a cane.  The examiner indicated that the Veteran had a diagnosis of IVDS, which resulted in incapacitating episodes for at least six weeks during the past 12 months.  A physical examination revealed an antalgic gait, pain to palpation of the lower back region, and muscle spasm and/or guarding, which did not result in abnormal gait or spinal contour.  There was no evidence of muscle atrophy.  A sensory examination revealed decreased sensation to light touch in right anterior thigh, knee, lower      leg, foot, and toes, but was normal on the left side.  A straight leg raising test was normal, bilaterally.  The examiner indicated that the Veteran had moderate right lower extremity radiculopathy involving the femoral and sciatic nerves, which resulted in moderate pain, numbness, paresthesias and/or dysesthesia.  There       was no evidence of left lower extremity radiculopathy or any other neurologic abnormalities.  

Range of motion testing of the thoracolumbar spine revealed forward flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, with objective evidence of pain throughout each range of motion.  After three repetitions, flexion was limited to 60 degrees, extension was limited to 15 degrees, left and right lateral flexion were limited to   15 degrees, and left and right lateral rotation were limited to 20 degrees.  Upon repetitive movement, the examiner observed less movement than normal, weakened movement, excess fatigability, and pain on movement.  With respect to activities of daily living, the examiner indicated that the Veteran's low back disability prevented him from exercising, playing sports, and shopping; severely affected his ability to perform household chores; moderately affected bathing, dressing, travel, driving, and recreation; and mildly affected grooming.  

During a June 2014 VA examination, the Veteran reported increased lower back pain, for which he constantly wore a brace and walked with a cane.  A physical examination revealed muscle spasm and tenderness to palpation of the lumbar spine.  The Veteran exhibited guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Range of motion testing revealed forward flexion to 60 degrees, with pain beginning at 30 degrees; extension to       15 degrees, with pain beginning at 5 degrees; left and right lateral flexion to 20 degrees, with pain beginning at 10 degrees; and left and right lateral rotation at     20 degrees, with pain beginning at 10 degrees.  After repetitive use, the Veteran exhibited excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  

A sensory examination revealed decreased sensation to light touch in the right foot and/or toe, but was otherwise normal for both lower extremities.  A straight leg raising test was positive on the right and negative on the left.  The Veteran exhibited moderate pain, numbness, and paresthesias and/or dysesthesias in the right lower extremity, and the examiner characterized the Veteran's right lower extremity radiculopathy as moderate.  There was no evidence of any other neurologic abnormalities or ankylosis.  It was noted that the Veteran had a diagnosis of IVDS, which did not result in any incapacitating episodes over the past 12 months.  The examiner indicated that the Veteran reported periods in which he was unable to    get out of bed for most of the day; however, the record did not show physician-prescribed bed rest.  With respect to functional impairment, the Veteran reported difficulty with prolonged walking beyond a few blocks, running, repeated bending, heavy lifting, pushing, and pulling.  The examiner indicated that "these limitations impact [the Veteran's] ability to secure and maintain gainful employment in a physically strenuous work environment.  However, in my opinion these limitations do not prevent the [Veteran] from securing and maintaining gainful employment in a sedentary setting with appropriate work accommodations / restrictions."  

After review of the evidence of record, the Board finds that a rating in excess of 60 percent for the Veteran's low back disability is not warranted at any point during the period under review.  The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain and difficulty      with prolonged standing, walking, sitting, bending, lifting, pushing, pulling, and climbing stairs.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Importantly, there is no evidence of ankylosis of the spine.  Thus, a rating in excess of 60 percent is not warranted.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  Moreover, as the Veteran is in receipt of the maximum schedular rating for limitation of motion of the thoracolumbar spine, additional compensation for functional loss is not warranted.  See Johnston, 10 Vet. App. at 84-85.

The Board has considered whether a higher rating could alternatively be assigned under the General Rating Formula by evaluating the orthopedic and neurologic symptoms separately.  The Board notes that during this period, the Veteran's forward flexion has been to 60 or 70 degrees; forward flexion limited to 30 degrees has not been shown, even after repetition.  Thus, a 20 percent rating would be assignable under the General Rating Formula for limitation of motion.  38 C.F.R. § 4.71a.

Turning to neurological complaints, review of the medical evidence of record pertinent to the period on appeal reveals no associated neurologic abnormalities other than right lower extremity radiculopathy.

Pursuant to Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all   of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Furthermore, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

Physical examinations revealed objective evidence of sciatic and femoral nerve involvement on the right side.  Specifically, both the June 2012 and June 2014 VA examiners observed decreased sensation to light touch and moderate pain, numbness, paresthesias and/or dysesthesia in the right lower extremity.  Both examiners characterized the Veteran's right lower extremity radiculopathy as "moderate."  Accordingly, at most, the Veteran's right radiculopathy would warrant a 20 percent rating for moderate incomplete paralysis.  A rating in excess of 20 percent would not be warranted as the medical evidence of record demonstrates that the Veteran's right lower extremity radiculopathy did not exhibit any signs or symptoms other than moderate pain, numbness, and paresthesias and/or dysesthesias.  

Combining a 20 percent rating for limitation of motion of the spine with a 20 percent rating for right leg radiculopathy results in a combined evaluation of 40 percent.  38 C.F.R. § 4.25.  Even assuming for the sake of argument that a 40 percent rating should be assigned for limitation of motion of the spine, the combined evaluation for the limitation of motion and right leg radiculopathy   would be 50 percent.  Clearly, the Veteran is currently in receipt of a more favorable evaluation under the IVDS Formula.  As noted above, evaluations for spine disability are to be rated under the General Rating Formula or the IVDS Formula.  Rating the disability under both would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board has also considered whether the Veteran's low back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R.      § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

In this case, the evidence shows that the Veteran's service-connected low back disability with right lower extremity radiculopathy have been manifested by      pain, muscle spasm, limitation of motion, and right lower extremity numbness, paresthesias, and/or dysesthesias, all of which resulted in difficulty with prolonged standing, walking, sitting, bending, lifting, pushing, pulling, and climbing stairs.  The record also shows that the Veteran is prescribed pain medication for his low back disability, which causes drowsiness.  However, as will be discussed below, symptoms, including drowsiness due to medication, resulting in interference        with employment are specifically contemplated by the grant of TDIU herein.  Accordingly, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.       Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



      Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the period from May 5, 2011, the Veteran has been in receipt of a 60 percent rating for a low back disability.  Thus, the minimum schedular criteria for TDIU have been met.

The evidence of record demonstrates that the highest level of education attained by the Veteran is two years of college, and he has experience working various jobs, including a car salesman, a janitor, a security guard, and a candy maker/packer.  The record shows that the Veteran stopped working in March 2009.  He was subsequently award SSA disability benefits from that time as a result of his low back disability, degenerative joint disease of the knees, and gout of the wrists knees and feet.  Additionally, due to the Veteran's age, education, and work experience, SSA found him disabled with regard to residual sedentary employment.  

The medical evidence of record demonstrates that the Veteran's service-connected low back disability and radiculopathy have resulted in decreased mobility and difficulty with prolonged standing, walking, sitting, bending, lifting, pushing, pulling, and climbing stairs.  The Veteran uses a cane and cannot walk or stand    for more than 15 minutes.  He also reported pain so severe that he has been unable to get out of bed on some occasions.  The May 2011 VA examiner indicated that    the drowsiness caused by the Veteran's pain medication would likely cause mild impairment on sedentary employment.  The June 2014 VA examiner indicated that the Veteran's low back disability impacted his ability to secure and maintain gainful employment in a physically strenuous work environment.

In July 2015, the Veteran submitted a private medical opinion from a physician who reviewed the claims file and opined that the Veteran's low back disability rendered him unable to secure gainful employment since at least 2009.  It was noted that the Veteran had a high school education and previously worked jobs that required manual labor or significant walking.  The physician noted that the Veteran's frequent flare-ups of back pain often rendered him unable to get out of bed, resulting in increased absenteeism, and required strong pain medication, which made him act "goofy."  The physician indicated that the Veteran's low back pain precluded prolonged standing or walking and prevented him finding a comfortable position if seated.  Consequently, the physician concluded that the Veteran's service-connected low back disability rendered him unemployable in any capacity.  

In November 2015, the Board granted TDIU from April 4, 2009 to May 4, 2011, which was the period on appeal before the Board at that time.  The evidence of record does not show that the Veteran's low back disability has improved since then, and he has continued to be unemployed.  Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted for the period on appeal beginning May 5, 2011.  38 U.S.C.A. § 5107(b).



ORDER

A rating in excess of 60 percent for a low back strain with degenerative disc disease of the lumbar spine on or after May 5, 2011, is denied.

From May 5, 2011, TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


